DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed May 6, 2022 in which claims 1 and 8 were amended and claims 9-15 were added.
The provisional nonstatutory double patenting rejection is withdrawn in view of the presently filed terminal disclaimer. 
 	It should be noted that claim 14 should be amended to include –The--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016043333 with Tamura (US 20170298287) as the English translation (appears on previous PTO-892) in view of Doyen (US 8,980,805) (appears on present PTO-892).
 	WO (Tamura) teaches a lubricating oil composition comprising a base oil, a viscosity index improver including a comb-shaped polymer, a detergent dispersant including an alkali metal borate and an organometallic compound with total content of alkaline earth metal atom being 2,000 mass ppm or less (see abstract), with the content of a calcium atom being 1900 mass ppm or less (para 0025).  The oil is used in internal combustion engines (see para 0021).  The lubricating oil may be any mineral oil or synthetic oil (Groups I-V) (see para 0052).  The kinematic viscosity at 100 C of the base oil is 2.0-20 mm2/s (see para 0053).  The content of the base oil is 99% mass or less (see para 0059). 
 	The comb-shaped polymer which is the viscosity index improver that is used in WO refers to a polymer having a structure having a large number of trigeminal branch points from which a high-molecular weight side chain comes out in a main chain thereof (see para 0076). The comb-shaped polymer (A1) having at least a constituent unit (I) derived from a macromonomer (I') is preferred.  The macromonomer may have at least one selected from repeating united represented by the following (i) to (iii)


    PNG
    media_image1.png
    372
    274
    media_image1.png
    Greyscale

(see para 0081). In the general formula (i), R1 represents a linear or branched chain alkylene group having a carbon number of 1 to 10 (see para 0082).  In the general formula (ii), R2 represents a linear or branched chain alkylene group having a carbon number of 2 to 4 (see para 0083). In formula (iii), R3 represents a hydrogen atom or a methyl group (see para 0084). R4 represents a linear or branched chain alkyl group having a carbon number of 1 to 10 (see para 0085). The monomer may be an alkyl (meth)acrylate (see para 0098).  The polymer is present in an amount of 0.1-20 mass % (see claim 3).  
 	The polydispersity index (Mw/Mn) of the comb-shaped polymer is 4.0 or less (see para 0129). The molecular weight of the polymer is form 1,000 to 1,000,000 (see para 0128). It is preferred that the detergent dispersant further includes at least one alkenylsuccinimide compound selected from an alkenylsuccinimide and a boronated alkenylsuccinimide (see para 0134).  The alkenylsuccinimide and boronated alkenylsuccinimide are set forth in para 0180-0189. The alkenyl groups have a Mw of 500-3000. 
  	In the lubricating oil composition, the content of the detergent dispersant is preferably 0.01 to 20 mass % (see para 0138). As the organometallic compound, at least one is selected from a metal salicylate (see para 0162).  A ratio of the boron atom and the nitrogen atom constituting the boronated alkenylsuccinimide, [B/N] is preferably 0.5 or more (see para 0191).  The content of the nitrogen atom in the lubricating oil composition is preferably 0.001 to 0.30 mass % (see para 0229).  An HTHS viscosity at 150 C of the lubricating oil composition is 2.0 to 2.7 mPas (see para 0235).  WO meets the limitations of the claims other than the differences that are set forth below.
 	WO does not specifically exemplify a comb-shaped poly(meth)acrylate but no unobviousness is seen in this difference because WO teaches that the macromonomer may be (meth)acrylate (see para 0081 and 0098).
 	WO does not specifically teach lubricating an IC engine of a hybrid electric vehicle.  However, no unobviousness is seen in this difference because WO does teach lubricating IC engines and the skilled artisan would recognize that the engine of a hybrid vehicle may be lubricated with the lubricating oil composition.
 	WO does not specifically teach how the organometallic compound is prepared.  However, Doyen teaches this difference.
 	Doyen teaches a lubricating oil composition comprising an overbased detergent such as an alkali or alkaline earth metal salicylates.  The alkali or alkaline earth metals are preferably Ca, Mg, Na or Ba.  The excess metal provides the detergent with its overbased character and is present in the form of insoluble metallic salts in oil, for example carbonates, hydroxides, oxalates, acetates and glutamates (see abstract; col. 6, lines 47-67; col. 7, lines 1-10).  
 	It would have been obvious to one of ordinary skill in the art to use metal carbonates and optionally at least one alkali or alkaline earth metal hydroxide or organic  acid to overbase the salicylate because Doyen teaches that these are conventional compounds that are used to overbase salicylates.
Response to Arguments
Applicant's declaration and arguments have been fully considered but they are not persuasive.
 	Applicant argues that the detergent of Tamura is nothing but a simple metallic detergent overbased with an alkali metal borate and that if the alkali metal borate is incorporated as-is into the oil composition of Tamura, it would remain phase-separated from the oil and precipitate in the oil, which would result in failure to achieve the technical effects sought by Tamura.  Applicant argues that the skilled artisan therefore would not incorporate the alkali metal borate and the organometallic compound separately into the oil. Instead, the skilled artisan would rather obtain the detergent dispersant comprising  an alkali metal borate and an organometallic compound by overbasing a metallic detergent with the alkali metal borate, and incorporate the
resultant product, i.e., the metallic detergent overbased with the alkali
metal borate, into the oil composition as the detergent dispersant.  
 	If Tamura desired to overbase the organometallic compound of his invention with the alkali borate, the examiner is sure that he would have done that.  However, he clearly teaches that the alkali borate and the organometallic compound are added to the oil separately. Therefore, Applicant’s arguments are moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                             17406662/20220716